Citation Nr: 0815640	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  04-22 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a low back 
disability, claimed as secondary to the right knee 
disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1967 to May 1972.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in September 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.  

In June 2005, the veteran appeared at the RO and testified at 
a hearing before the undersigned Veterans Law Judge, who has 
been designated to make the final disposition of this 
proceeding for VA.  A transcript of that hearing is 
associated with the claims file.   

In November 2005, the Board remanded the case to the RO for 
additional development.  After preliminary review of the 
record, the Board found that a VA medical opinion, which had 
been obtained in May 2006, was inadequate and required 
clarification, so the Board requested a VA medical expert 
opinion concerning the claim pursuant to 38 C.F.R. § 20.901 
(2007).  That opinion has been received and notification of 
such has been furnished to the veteran and his representative 
in accordance with 38 C.F.R. § 20.903 (2007).  The Board now 
undertakes further consideration of the claims. 


FINDINGS OF FACT

1.  The veteran's current right knee disability is 
attributable to an increase in severity of a pre-existing 
condition that is shown by clear and unmistakable evidence to 
be due to the natural progress of the disease.  

2.  As the underlying claim of service connection for a right 
knee disability is denied, the secondary service connection 
claim of a low back disability, which is based on a favorable 
outcome of the right knee disability claim, is rendered moot.  


CONCLUSIONS OF LAW

1.  The veteran's pre-existing right knee disability was not 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1153, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2007).  

2.  A low back disability is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in August 2002 and December 2005.  The notice 
included the type of evidence needed to substantiate the 
claims of service connection, namely, evidence of an injury 
or disease or event, that caused an injury or disease, or 
that began in or was made worse, during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury or disease or event 
during service.  The veteran was informed that VA would 
obtain service records, VA records, and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain the records on his behalf.  
He was asked to submit evidence in his possession that 
pertained to the claims.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable and the effective date of the disability).  

In a supplemental statement of the case issued in July 2006, 
the RO provided the veteran with notice of the type of 
evidence necessary to establish a disability rating and 
effective date for the right knee disability on appeal.  In 
any case, as the claims are denied, no disability ratings or 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any defect in the VCAA notice required under Dingess at 19 
Vet. App. 473.

Further, to the extent that the December 2005 VCAA notice 
came after the initial adjudication of the claims, the timing 
of this notice did not comply with the requirement that the 
notice must precede the adjudication (the August 2002 notice, 
however, did precede the initial adjudication of the claim).  
To address this procedural defect, it is noted that the 
veteran had a meaningful opportunity to participate 
effectively in the processing of the claims.  For example, he 
had the opportunity to submit additional argument and 
evidence and to address the issues at a hearing before the 
undersigned in June 2005.  The right knee claim was then 
readjudicated following the content-complying notice of 
December 2005, as evidenced by the supplemental statement of 
the case in July 2006.  As for the low back claim, the 
veteran did not respond to the VCAA notice of December 2005, 
and there was nothing further for the RO to adjudicate and no 
reason to issue another supplemental statement of the case.  
Thus, the Board finds that the procedural defect was cured.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the veteran's 
service medical records, private medical records from 
numerous physicians identified by the veteran, and records 
from the Social Security Administration.  The veteran has not 
identified any additional records, such as VA outpatient 
records, for the RO to obtain on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded a VA examination in May 2006, 
specifically to evaluate the nature and etiology of his right 
knee disability, particularly during service.  An additional 
VA medical opinion was sought and obtained in January 2008, 
from a VA specialist, who provided a clarifying opinion on 
the matter of aggravation of the right knee disability during 
service.  As for the decision on the low back disability 
claim, it is dependent on the outcome of the right knee 
disability claim, and where the right knee disability claim 
is denied further evidentiary development of this claim 
becomes moot.  In short, an examination is not necessary to 
decide this claim.  Under these circumstances, a medical 
examination or medical opinion is not required under 
38 C.F.R. § 3.159(c)(4). 

As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the veteran is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Knee Disability

Principles of Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for a disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  Clear and unmistakable (obvious 
and manifest) evidence is required to rebut the presumption 
of aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles, which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Temporary or intermittent flare-ups of a pre-existing 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  Jensen v. Brown, 
4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. 
App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Factual Background

The veteran claims that his current right knee condition was 
permanently worsened and aggravated during his period of 
service from October 1967 to May 1972, due to stresses and 
strains of his service.  

The veteran served on active duty from October 1967 to May 
1972.  Service medical records show that at the time of his 
military enlistment physical examination in August 1967, the 
veteran was noted to have had a right medial meniscectomy in 
1966.  On examination, the condition was described as being 
largely asymptomatic, with residuals of the surgery 
consisting of a surgical scar and mild instability only in 
the lateral direction.  The knee range of motion was full and 
there was no evidence of effusion or quadriceps atrophy.  His 
"PULHES" profile listed his lower extremities as "2", or 
L-2.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) 
(The "PULHES" profile reflects the overall physical and 
psychiatric condition of a veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service)).  

Clinic records dated in November 1967, January 1968, June 
1969, and April 1972, show that the veteran was seen in 
relation to right knee pain complaints.  In November 1967, 
there was full range of motion of the knee, slight tenderness 
at the scar, and a negative X-ray.  There was a reference in 
December 1967 to the effect that the right knee "kicks out 
of joint", and in January 1968 he was evaluated to have full 
range of motion of the right knee, negative McMurray sign, 
good quadriceps strength, and intact collateral and cruciate 
ligaments.  In June 1969, when the right knee was checked, 
the veteran indicated that his knee locked or gave way 
occasionally when he ran.  There was full range of motion and 
the quadriceps did not look atrophied.  The knee was stable, 
and the impression was questionable quadriceps weakness.  The 
knee was the same upon a recheck a few weeks later.  In April 
1972, he was seen with complaints of knee pain for the past 
two weeks.  He described daily aching beneath the right 
patella with any extension.  He also endorsed a general 
weakness of the knee.  There was evidence of slight atrophy 
of the right quadriceps when compared to the left.  There was 
no evidence of motor sensory deficit, ligamentous weakness, 
tenderness, or effusion.  X-rays were negative.  The 
diagnosis was insertionitis of the knee.  After three days of 
being off the knee, he felt well.  

At the time of the veteran's military discharge physical 
examination in April 1972, he was noted to have an in-service 
history of episodes of right knee pain and a "trick knee," 
which responded to self-treatment, without complication or 
sequela.  On examination, there was a scar lateral to the 
midline linear right knee, well healed, no sequela 
("WHNS").  His "PULHES" profile listed his lower 
extremities as "1", or L-1.  

Post-service private medical evidence shows that the veteran 
had right knee arthroscopies in May 1995, August 1997, and 
August 1998, at which time he was diagnosed with right knee 
arthritis.  In July 1999, he underwent a total right knee 
replacement, which required a revision in February 2000, 
arthroscopic cleaning in August 2003, and revision in 
November 2003 with complications of a staph infection.  His 
history shows a diagnosis of right knee osteoarthritis.  

At the time of a VA examination in May 2006, the examiner (a 
nurse practitioner) noted the records containing the 
veteran's in-service right knee complaints, as well as the 
post-service treatment for the right knee.  The diagnosis was 
history of degenerative joint disease of the right knee with 
a total knee replacement.  The examiner opined that it was at 
least as likely as not that the increase in disability during 
service was due to the natural progress of the disability 
(she could not state whether there was "clear and 
unmistakable evidence" that the increase was due to natural 
progress).  She reasoned that it was not uncommon to see the 
early symptoms of mechanical problems of the knee joint, such 
as instability with pain/tenderness and locking as the 
veteran had experienced during service, before X-ray evidence 
of degenerative joint disease of the knee was seen many years 
later.  

The VA examiner's opinion, while not contradicted by any 
other medical opinion, was incomplete as to the required 
standard of proof in this case.  To clarify the examiner's 
opinion, the Board in December 2007 sought a medical expert 
opinion through the VA Veterans Health Administration (VHA).  
The specific questions that were posed to the examiner were 
the following:  (a) is there a 50 percent or greater 
probability (as likely as not) that the veteran's right knee 
disability, noted upon service entrance, became chronically 
worsened or aggravated during active service; that is, was 
there was an increase in severity of the underlying 
condition, as contrasted with a temporary worsening of 
symptoms; and (b) if so, is there clear and unmistakable 
evidence (obvious or manifest) that the increase in 
disability during service was due to natural progress of the 
disability.  

The resulting VA opinion dated in January 2008, which was 
sent to the veteran, is against his claim.  The reviewing 
physician (a chief of the orthopedic section of a VA medical 
center) opined with rationale after review of the claims 
folder that there was not a 50 percent or greater probability 
that the right knee disability became chronically worsened or 
aggravated during service, and that there was clear and 
unmistakable evidence that the increase in disability during 
service was due to natural progress of the disability.  

Analysis

After giving careful consideration to the entire evidence of 
record, including the veteran's contentions as well as his 
medical history, the Board finds that the veteran's current 
right knee disability is not related to service.  

The service medical records clearly show that at the time of 
enlistment, he had a pre-existing right knee condition, which 
has been acknowledged by the veteran.  During service, he was 
symptomatic and treated in relation to right knee complaints 
on several occasions.  X-rays of the right knee were 
negative.  At the time of a discharge physical examination in 
April  1972, his right knee condition was noted to be 
episodically painful but responsive to self-treatment.  
Moreover, his profile at that time was listed as L-1, which 
actually denoted an improved status as compared with his L-2 
profile at the time of enlistment.  Additionally, following 
service, there is no evidence - in terms of complaints, 
clinical findings, and diagnosis - of a right knee disability 
for many years.  

The claims file contains two medical opinions pertaining to 
the aggravation issue, namely, a VA examiner's opinion of May 
2006 and a VHA opinion of January 2008.  In the opinions, 
both examiners essentially found that there was an increase 
in right knee disability during service, although the 
reviewer in January 2008 indicated in part of the opinion 
that the right knee disability probably did not become 
chronically worsened or aggravated during service (which, 
despite the apparent contradiction, is still unfavorable to 
the veteran's claim).  Thus, given that the VA reviewers have 
expressed opinions that there was an increase in severity of 
the pre-existing right knee disability during service, the 
presumption of aggravation under 38 U.S.C.A. § 1153 attaches.  

Although the veteran's right knee disability is presumed to 
have undergone an increase in severity in service, the 
aggravation question does not end there.  A pre-existing 
injury or disease will not be considered to have been 
aggravated by service if there is a specific finding that the 
increase is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In this case, the 
evidence meets the high standard of proof - clear and 
unmistakable evidence (obvious or manifest) - to show that 
the increase in right knee disability during service was due 
to the natural progress of the disease (see 38 C.F.R. 
§ 3.306(b)), and for this reason the veteran's claim for 
service connection is not warranted, as further discussed 
below.  

In addressing the veteran's current right knee disability in 
relation to the in-service knee complaints, the VA examiner 
in May 2006 opined that there was at least a 50 percent or 
greater probability that the increase in severity of the 
right knee disability during service was due to the natural 
progress of the disease.  In other words, the veteran's 
current right knee disability was related to a pre-existing 
right knee disability that probably was not aggravated beyond 
natural progress by active service.  This opinion is 
unfavorable to the veteran's claim, but while not 
contradicted by any previous medical opinion, it is equivocal 
and does not address whether or not the evidence meets the 
high standard of proof set by law, that is, whether the 
evidence clearly and unmistakably rebuts the presumption of 
aggravation.  

Consequently, another VA opinion - this time by an orthopedic 
specialist - was sought and obtained in January 2008.  The 
reviewing physician found that there was clear and 
unmistakable evidence to show that the increase in right knee 
disability during service was due to the natural progress of 
the disability.  This etiologic conclusion is not refuted by 
any other medical opinion of record.  It is acknowledged 
that, in answer to the initial question posed of whether 
there was a 50 percent or greater probability that the 
veteran's right knee disability became chronically worsened 
or aggravated during service (an increase in severity of the 
underlying condition), the VA reviewing physician initially 
stated "no".  As noted earlier, this response appears to 
conflict with the later finding that the evidence clearly and 
unmistakably showed that the increase in knee disability 
during service was due to the natural progress of the 
disability.  In any event, no matter what theory of 
entitlement is addressed, the examiner was clear that there 
was no relation to service.    

The Court has held that a layperson is considered competent 
to testify as to the symptoms of a disability, such as pain.  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Court 
also held that the veteran's disability in the Falzone case, 
pes planus, was of the type that "lends itself to 
observation by a lay witness."  In this case, the veteran's 
current claim is that his right knee disability was 
aggravated in service.  Although he, as a lay person, may be 
competent to testify as to his observations as to his right 
knee (see Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992)), the Board observes that the current claim and 
statements relative to in-service aggravation come 30 years 
after service separation.  The current claim and statements 
are outweighed by contemporaneous medical evidence, which 
contains medical opinions based on a review of the record.  

Where as here the determinative issue involves a question of 
aggravation of a disability, competent medical evidence is 
required to substantiate the claim.  A layperson is competent 
to identify a medical condition where the condition is a 
simple one, such as a broken leg as opposed to a form of 
cancer, but a lay person is not qualified through education, 
training, and expertise to offer an opinion on a medical 
diagnosis or on medical causation, which is not capable of 
lay observation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The veteran's right knee 
disability in this case is not a condition under case law 
where lay observation has been found to be competent, and 
therefore the determination as to the aggravation of the 
disability, particularly as to whether the underlying 
condition has increased in severity beyond the natural 
progress of the disease, is medical in nature, that is, not 
capable of lay observation, and competent medical evidence is 
needed to substantiate the claim.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (Lay testimony is competent to establish 
the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

In short, the veteran is competent to describe his right knee 
symptoms during service, but his statements and testimony are 
not competent evidence on the questions of a medical 
diagnosis, causation, or aggravation, because he is a lay 
person unqualified through education, training, and expertise 
to offer such opinions, which are not capable of lay 
observation.  For this reason, the veteran's statements and 
testimony do not constitute competent evidence to support the 
claim.  

In view of the foregoing, the Board concludes that the weight 
of the credible evidence demonstrates that the veteran's pre-
existing right knee disability did not undergo an increase in 
severity beyond the natural progress of the condition during 
service.  Service connection on the basis of aggravation is 
thus not in order. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

As the preponderance of the evidence is against the veteran's 
claim for service connection for a right knee disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b).

II.  Low Back Disability

Service connection may also be warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Effective 
October 10, 2006, the provision of 38 C.F.R. § 3.310 was 
amended to implement the holding in Allen v. Brown, 7 Vet. 
App. 439 (1995), for secondary service connection on the 
basis of the aggravation of a nonservice-connected disorder 
by service-connected disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially codifies Allen with 
language that requires that a baseline level of severity of 
the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.  In any case, as VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310.

Secondary service connection requires (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The veteran maintains that his right knee disability caused 
or aggravated his chronic low back disability.  This claim 
pertains to service connection on a secondary basis, and is 
thus dependent upon a favorable outcome of the right knee 
claim, herein above.  One of the requirements of a secondary 
service connection claim is evidence of a service-connected 
disability.  38 C.F.R. § 3.310.  As the underlying claim of 
entitlement to service connection for a right knee disability 
is denied, the secondary service connection claim is rendered 
moot.  In short, there is no legal basis upon which to grant 
his claim of service connection for a low back disability 
because the right knee disability is not established as a 
service-connected disability.  


ORDER

Service connection for a right knee disability is denied.  

Service connection for a low back disability, claimed as 
secondary to the right knee disability, is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


